DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/432,160 for a LONGITUDINAL ADJUSTMENT DEVICE, filed on 8/19/2021.  Claims 16-30 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the gap as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "the holding limbs" and “the region” therein.  There is insufficient antecedent basis for these limitations in the claim.  Claims 17-30 are rejected for the same reasons as dependent on claim 16.  
Claim 16 are refers to “the holding limb” however it is unclear to which holding limb the applicant is referring because multiple holding limbs are previously referenced in the claims.  Claims 17-30 are rejected for the same reasons as dependent on claim 16.  
Claim 27 recites the limitation "the contact" therein.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 27 contains the limitation wherein “a gap is provided on both sides of the holding limb except for the contact of the holding limb with the contact portion of the abutment device in the longitudinal direction.”  However, based on the Drawings, a gap does not appear to exist but rather the section to which applicant refers to as a “gap” appears to be a wall of the holding limb.  Appropriate clarification is requested.
Claim 28 recites the limitation "the contact" therein.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 28 contains the limitation wherein “a gap encircling the protrusions is provided on both sides of the holding limbs.”  However, based on the Drawings, a gap does not appear to exist and it is unclear how the section to which applicant appears to refer is “encircling the protrusions.”  Appropriate clarification is requested.
Claim 29 recites the limitation "the two abutment device" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20, 23-27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Pat. 8,523,263).  
Regarding claims 16 and 18, as best understood, Kimura teaches a longitudinal adjusting device for the motorized longitudinal adjustment of a motor vehicle seat, having a first rail (14), a second rail (13) which is displaceable relative to the first rail, wherein an inner channel is formed between the first rail and the second rail, a spindle mechanism and a spindle interacting with the spindle mechanism for the longitudinal adjustment, wherein the spindle mechanism is held by a holder for receiving the spindle mechanism in a manner at least partially fixed in the inner channel relative to the first rail, and the spindle is fixed relative to the second rail (Fig. 1), wherein laterally protruding protrusions (41b) of the holding limbs of the holder, said holding limbs each being arranged in the longitudinal direction upstream and downstream of the spindle mechanism, reach through lateral openings of the first rail, wherein a respective abutment device with a contact portion (edges) is arranged in the region of the lateral openings, wherein the contact portion makes contact with the holding limb arranged in the respective opening.  [The Examiner notes that claim 18 is not given any patentable weight because it involves method of manufacturing steps and the claims are directed to an apparatus.]





[AltContent: textbox (abutment device)]

[AltContent: textbox (gap)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (laterally protruding portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (holding limbs)][AltContent: arrow][AltContent: arrow][AltContent: textbox (holder)][AltContent: arrow][AltContent: textbox (spindle mechanism)][AltContent: arrow][AltContent: textbox (spindle)][AltContent: arrow][AltContent: textbox (first rail)][AltContent: arrow]
    PNG
    media_image1.png
    492
    501
    media_image1.png
    Greyscale


Regarding claim 17, as best understood, Kimura teaches the device of claim 16, wherein the abutment device is formed integrally with the first rail.
Regarding claim 20, as best understood, Kimura teaches the device of claim 16, wherein the abutment device is deployed from the first rail.
Regarding claim 23, as best understood, Kimura teaches the device of claim 16, wherein the holder is designed as a U-shaped holding clip with two parallel holding limbs.
Regarding claim 24, as best understood, Kimura teaches the device of claim 16, wherein a respective free end of the holding limbs is directed downward.
Regarding claim 25, as best understood, Kimura teaches the device of claim 16, wherein the protrusions are step-shaped.
Regarding claim 26, as best understood, Kimura teaches the device of claim 16, wherein a shape of the respective protrusions corresponds to lateral openings in mutually opposite sidewalls of the first seat rail. 
Regarding claim 27, as best understood, Kimura teaches the device of claim 16, wherein a gap (in the same manner as that of applicant’s gap) is provided on both sides of the holding limb except for the contact of the holding limb with the contact portion of the abutment device in the longitudinal direction.
Regarding claim 29, as best understood, Kimura teaches the device of claim 16, wherein the contact portions of the two abutment device of each sidewall of the first rail are oriented toward each other.
Regarding claim 30, as best understood, Kimura teaches a motor vehicle seat (S), having a seat part (Fig. 13) and a longitudinal adjusting device connected to the seat part for the motorized longitudinal adjustment of the vehicle seat as claimed in claim 16.
Allowable Subject Matter
Claims 19, 21, 22 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9815389, 9511685 (longitudinal adjustment device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 17, 2022